Case 7-21-cr-00113-PMH   Document 53      Filed in NYSD on 05/18/2021               Page 1 of 1




                              Application granted (see Doc. 54). The time for the government
                              to file a letter concerning its position with respect to defendant's
                              bail review application should it choose to do so is extended to
                              6/7/2021.

                              SO ORDERED.

                              _______________________
                              Philip M. Halpern
                              United States District Judge

                              Dated: White Plains, New York
                                     May 18, 2021
